—In a proceeding pursuant to Social Services Law § 384-b and Family Court Act article 6 to adjudicate David M-H a permanently neglected child and to commit him to the custody and guardianship of the Orange County Department of Social Services, the mother appeals from an order of the Family Court, Orange County (Klein, J.), entered October 2, 2001, which committed the guardianship and custody of David M-H to the Commissioner of the Orange County Department of Social Services on condition that he is adopted by the foster parents.
Ordered that the order is affirmed, without costs and disbursements.
“[FJarental rights may be terminated only upon clear and convincing proof of abandonment, inability to care for the child due to mental illness or retardation, permanent neglect, or severe or repeated child abuse” (Matter of Michael B., 80 NY2d 299, 310 [1992]). Here, the petitioner established by clear and convincing evidence that despite the agency’s diligent efforts, the mother failed to plan for the return of the child and disregarded the agency’s orders. Thus, the termination of the mother’s parental rights was in the best interests of the child.
Although a portion of the case workers’s testimony was hearsay, it was material and relevant to the issue of whether the mother violated the terms of an earlier order of the same court, entered July 7, 1999, and thus was properly admitted at the dispositional hearing (see Family Ct Act § 624; Matter of James Carton K., 235 AD2d 422 [1997]).
The mother’s remaining contentions are without merit. Santucci, J.P., Luciano, Townes and Rivera, JJ., concur.